Citation Nr: 0831223	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
degenerative joint disease of the right hip.

Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1990, which included a period of service in the 
demilitarized zone of Korea.  He had no service in Vietnam.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and August 2005 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.

In June 2007, a Travel Board hearing before the undersigned 
Acting Veterans Law Judge was held at the RO.  Unfortunately, 
the tape recording of the hearing was lost; therefore, a 
transcript of the hearing is not available.  In May 2008, the 
RO sent the veteran a letter which informed him that the tape 
recording was lost and asked him whether he would like to 
appear for another hearing.  He did not respond to the 
letter; therefore, the Board will proceed with the appeal on 
the current record.

The Board notes that in the June 2003 rating decision the RO 
reopened and then denied the claim seeking service connection 
for degenerative joint disease of the right hip.  The Board 
has a legal duty to consider the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 
1996).  Thus, the Board must first review the RO 
determination that new and material evidence has been 
submitted to reopen the previously denied claim.  

The issue of entitlement to service connection for 
degenerative joint disease of the right hip is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.



FINDINGS OF FACT

1. In an unappealed rating decision of February 2001, the RO 
denied service connection for degenerative joint disease of 
the veteran's right hip.

2. The evidence received since the February 2001 decision 
includes evidence that is neither cumulative nor redundant of 
the evidence previously of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
is sufficient to establish a reasonable possibility of 
substantiating the claim.

3. The veteran did not serve in the demilitarized zone in 
Korea at any time during the period from April 1968 to July 
1969.

4. The veteran did not serve in Vietnam.

5. Prostate cancer was not present in service or within one 
year of the veteran's discharge from service, and prostate 
cancer is not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
joint disease of the right hip.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).

2. Prostate cancer was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

With regard to the claim to reopen the previously denied 
claim of service connection for degenerative joint disease of 
the right hip, the Board has considered this legislation, but 
finds that, given the favorable action taken below, no 
discussion of the VCAA at this point is required.

With regard to the claim of service connection for prostate 
cancer, in a March 2005 letter, issued prior to the decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claim.  The claim was 
last readjudicated in March 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post-service medical 
records and examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Pelegrini, 18 Vet. App. 112; Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the claim, any question as to an appropriate 
disability rating or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).



I. Claim to Reopen 

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

Entitlement to service connection for degenerative joint 
disease of the right hip was denied by an unappealed rating 
decision of February 2001 on the basis that the evidence 
failed to establish the presence of a right hip disability in 
service.  The RO also noted that the veteran's private 
physician's statement supporting the claim was based upon a 
history supplied by the veteran, and not based upon a review 
of the record (to include service treatment records and post-
service medical evidence documenting a work-related injury).  
Moreover, the RO indicated that the veteran's right hip 
disability emanated from a pre-existing congenital or 
developmental defect, which was unrelated to military service 
and not subject to service connection, namely Calve-Perthes 
disease.  

The subsequently received evidence includes a March 2004 
letter from a private physician, M. J. Dunn, M.D., which 
states that the veteran is in need of a right total hip 
arthroplasty, which is due to the forces sustained on the hip 
during a paratrooper's parachute landing fall in service.  
The record also contains a July 2002 letter from J. M. Deese, 
Jr., M.D., which states that the veteran's participation as a 
paratrooper during active service could easily have caused 
the current damage to the veteran's hip.  Dr. Deese qualified 
his opinion by stating that it is certainly within the 
reasonable realm of medical certainty that the veteran's 
current hip problem originated in service.  This evidence is 
neither cumulative nor redundant of the evidence previously 
of record and it relates to an unestablished fact necessary 
to substantiate the claim.  Moreover, this evidence is 
sufficient to establish a reasonable possibility of 
substantiating the claim.  Accordingly, it is new and 
material and reopening of the claim is in order.  


II. Service Connection for Prostate Cancer

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war and a malignant tumor 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition to the above, 38 U.S.C.A. § 1116(a) provides 
presumptive service connection on the basis of herbicide 
exposure for specified diseases (including prostate cancer) 
manifested to a degree of 10 percent at any time after 
service in a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, or in the demilitarized zone of Korea from April 1968 
to July 1969.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 
3.307(a)(6)(ii), 3.309(e).
 
The United States Department of Defense ("DOD") has confirmed 
that Agent Orange was used from April 1968 through July 1969 
along the demilitarized zone ("DMZ") in Korea. DOD defoliated 
the fields of fire between the front line defensive positions 
and the south barrier fence.  If it is determined that a 
veteran who served in Korea during this time period belonged 
to one of the units identified by DOD, then it is presumed 
that he or she was exposed to herbicides containing Agent 
Orange, and the presumptions outlined in 38 C.F.R. § 
3.309(e)(2006) will apply.  See MR21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C; see also Veterans Benefits 
Administration (VBA) "Fact Sheet" distributed in September 
2003.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims that he is entitled to service connection 
for prostate cancer because it is due to exposure to 
herbicides in service.  Specifically, the veteran maintains 
that he was exposed to Agent Orange during his service in the 
demilitarized zone in Korea from 1975 to 1976 and from 1981 
to 1982.  The evidence confirms that he did not serve in 
Vietnam.  

With respect to the veteran's contention that his prostate 
cancer is related to his exposure to Agent Orange while in 
the demilitarized zone of Korea, there is no corroborating 
evidence of this alleged exposure.  The Board notes that 
while the veteran did serve in Korea, he served from 1975 to 
1976 and from 1981 to 1982, neither of which is a time in 
which Agent Orange was used.  Instead, it is several years 
after it was used.  Moreover, there is no other record 
documenting any exposure to herbicides in service.  

With respect to the service connection claim on a direct 
basis, the service treatment records are negative for any 
prostate cancer or other prostate problems.  Moreover, the 
post-service medical evidence first documents the presence of 
prostate cancer in 2004, more than 10 years after the veteran 
separated from service.  Additionally, none of the medical 
evidence contains an opinion linking the veteran's prostate 
cancer with his military service.  

In essence, the evidence of a nexus between the veteran's 
prostate cancer and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render an opinion concerning medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Accordingly, service connection is not in order for prostate 
cancer.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable in the instant appeal.  


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for degenerative joint disease of the 
right hip is granted.

Entitlement to service connection for prostate cancer, to 
include as due to exposure to herbicides, is denied.


REMAND

Although the evidence of record is sufficient to reopen the 
veteran's claim for entitlement to service connection for 
degenerative joint disease of the right hip, the private 
medical opinions discussed in this decision are insufficient 
to grant the veteran's claim for service connection.  In this 
regard, the Board notes that the veteran's service entrance 
exam report shows no hip abnormalities.  A September 1983 
service treatment record notes complaints of right hip pain 
since a parachute jump the night before.  Exam was 
unremarkable and the assessment was ligament and muscle 
strain.  The veteran was prescribed medication and told to 
apply heat.  The separation examination report is negative 
for complaints or findings with respect to the veteran's 
right hip.  Post-service medical evidence from July 1999 
notes that the veteran slipped and fell at work in September 
1998.  An X-ray study revealed old Legg-Calve-Perthes 
disease.  Furthermore, the March 2004 and July 2002 private 
medical records, noted above as the basis for reopening the 
claim, indicate that the veteran's current right hip 
disability is due to his military service as a paratrooper.  
As the veteran has never undergone a VA examination in order 
to determine the etiology of his current right hip 
disability, such an examination is warranted.

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating or an 
effective date.  Thus, corrective notice can be provided on 
remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should send the veteran 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), which 
includes explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal.  

2. The RO/AMC should schedule the veteran 
for a VA examination by a physician with 
the appropriate expertise to determine 
the nature and etiology of any currently 
present right hip disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.

All indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the findings on examination 
of the veteran and upon a review of the 
historical material in the claims file, 
the examiner should determine the 
nature of each currently present right 
hip abnormality and specifically 
identify any abnormalities that are 
congenital or developmental defects, as 
opposed to diseases, injuries, or 
residuals thereof.  With respect to 
each right hip disability found, to 
include Legg-Calve-Perthes disease, the 
examiner should provide an opinion as 
to whether the disability clearly and 
unmistakably existed prior to service 
and clearly and unmistakably underwent 
no permanent increase in severity 
during or as a result of service.  With 
respect to any current right hip 
disability which the examiner believes 
did not pre-exist active service, the 
examiner should provide an opinion as 
to whether it is at least as likely as 
not (ie., a 50 percent or better 
probability) that the disability is 
etiologically related to the veteran's 
military service, to include 
consideration of the veteran's 
participation as a paratrooper and 
documented right hip pain in September 
1983.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.  

3. Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the veteran's 
claim.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


